      Case 7:20-cv-00062-CDL-MSH Document 109 Filed 07/23/20 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            VALDOSTA DIVISION

A.S.M., et al.,                       *

       Petitioners,                   *

vs.                                   *
                                                CASE NO. 7:20-CV-62 (CDL)
WARDEN, Stewart Detention             *
Center, et al.,
                                      *
       Respondents.
                                      *

                                 O R D E R

       Petitioners    are    immigration    detainees      at    the    Stewart

Detention Center (“Stewart”) and Irwin County Detention Center

(“Irwin”).     They allege that the conditions at Stewart and Irwin

expose them to a substantial risk of infection from the COVID-19

virus and seek equitable relief either releasing them from custody

or     requiring     the    facilities     to    correct     the       allegedly

unconstitutional conditions.        On June 3, 2020, the Court denied

Petitioners’ motion for a preliminary injunction.               Order (June 3,

2020), ECF No. 94.         Petitioners now move for reconsideration of

that order based on newly discovered evidence.             For the following

reasons, the Court denies Petitioners’ motion (ECF No. 102).

                                 DISCUSSION

       Petitioners seek relief from the Court’s order under either

Federal Rule of Civil Procedure 60(b)(2), which allows courts to

grant relief from a final order, or Local Rule 7.6, which arguably


                                      1
   Case 7:20-cv-00062-CDL-MSH Document 109 Filed 07/23/20 Page 2 of 4



does the same for interlocutory orders.        Fed. R. Civ. P. 60(b);

M.D. Ga. R. 7.6.   Both rules permit relief from a previous order

when the movant presents “newly discovered evidence that, with

reasonable diligence, could not have been discovered” before. Fed.

R. Civ. P. 60(b)(2); see also Rhodes v. MacDonald, 670 F. Supp. 2d

1363, 1378 (M.D. Ga. 2009)    (noting that Local Rule 7.6 permits

reconsideration if the movant demonstrates that “new evidence has

been discovered”).     For reconsideration, Petitioners must show

that: (1) they discovered the new evidence after the order was

entered; (2) they exercised due diligence in discovering the

evidence; (3) the evidence is not merely cumulative or impeaching;

(4) the evidence is material; and (5) the evidence is likely to

produce a new result. See Waddell v. Hendry Cty. Sheriff’s Office,

329 F.3d 1300, 1309 (11th Cir. 2003) (discussing Rule 60(b)(2)

requirements).

     Petitioners point to the following newly discovered evidence

in support of their motion: (1) Petitioner Michael Robinson’s

recent COVID-19 diagnosis; and (2) Petitioners’ allegation that

COVID-19 is spreading quickly through Irwin.      The Court finds that

this newly discovered evidence is cumulative, immaterial, and

unlikely to produce a new result.      Therefore, reconsideration is

not appropriate under either Rule 60(b)(2) or Local Rule 7.6.

     In its previous order denying preliminary injunctive relief,

the Court concluded that (1) there was insufficient evidence


                                   2
   Case 7:20-cv-00062-CDL-MSH Document 109 Filed 07/23/20 Page 3 of 4



demonstrating Respondents were deliberately indifferent to the

risk of a COVID-19 outbreak in Stewart and Irwin, (2) Petitioners’

continued detention did not constitute impermissible punishment,

and (3) Petitioners’ Accardi claim failed.         The record at that

time included evidence indicating that COVID-19 infections were

increasing at both Stewart and Irwin and detainees were becoming

infected.   Nevertheless, the Court found that “an increase in

COVID-19 infections is not proof of deliberate indifference,”

“[d]etention always carries with it the risk of communicable

disease outbreak,” and “although the coronavirus pandemic is a

particularly daunting challenge, Respondents have taken extensive

and reasonable measures to reduce the risk of coronavirus spread

at Stewart and Irwin.”   Order 14, 16 (June 3, 2020).      Petitioners’

“newly discovered evidence” does not change the Court’s previous

findings or rationale in a material way.            Petitioners’ “new”

evidence still does not support their contention that Respondents

have been deliberately indifferent or have subjected Petitioners

to impermissible punishment; nor does it bolster their Accardi

claim.   It also does not convince the Court that habeas corpus

relief is otherwise appropriate.       Because this evidence does not

change the Court’s previous findings and conclusions in a material

way, it does not authorize reconsideration of the Court’s denial




                                   3
     Case 7:20-cv-00062-CDL-MSH Document 109 Filed 07/23/20 Page 4 of 4



of   Petitioners’     motion   for   preliminary     injunctive    relief.

Accordingly, Petitioners’ motion for reconsideration is denied.1

      IT IS SO ORDERED, this 23rd day of July, 2020.

                                         S/Clay D. Land
                                         CLAY D. LAND
                                         U.S. DISTRICT COURT JUDGE
                                         MIDDLE DISTRICT OF GEORGIA




1
  Respondents also argue that Petitioners’ motion for reconsideration is
untimely under Local Rule 7.6. But because the Court denies the motion
on other grounds, it need not decide this issue.


                                     4
